           CASE 0:21-cv-01289-ECT-TNL Doc. 26 Filed 06/14/21 Page 1 of 1

                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF MINNESOTA


 ORBIT SPORTS LLC,                                        CIVIL NO. 21-CV-1289 (ECT/TNL)

                     PLAINTIFF,

 V.                                                                     ORDER

 GLEN TAYLOR, ET AL.,

                    DEFENDANTS.


TO:      Plaintiff and Plaintiff’s attorneys: Michael M. Krauss and Peter Kieselbach, Greenberg
         Traurig, LLP, 90 South Seventh Street, Suite 3500, Minneapolis, MN 55402; and Paul
         Hans Schafhauser, Greenberg Traurig, LLP, 500 Campus Drive, Suite 400, Florham
         Park, NJ 07932.

         Defendants and Defendants’ attorney: Courtland C. Merrill, Saul Ewing Arnstein & Lehr
         LLP, 33 South Sixth Street, Suite 4750, Minneapolis, MN 55402.


         On June 11, 2021, Motions to Dismiss (ECF No. 19) were filed in this matter.

IT IS HEREBY ORDERED:

      1. Within 30 days of the motion being decided, Plaintiff shall contact the chambers of
         Magistrate Judge Tony Leung, by letter or e-mail, for the purpose of scheduling the pretrial
         conference.

      2. Failure to comply with this Order or any other prior consistent Order shall subject the non-
         complying party, non-complying counsel and/or the party such counsel represents to any
         and all appropriate remedies, sanctions and the like, including without limitation:
         assessment of costs, fines and attorneys’ fees and disbursements; waiver of rights to object;
         exclusion or limitation of witnesses, testimony, exhibits and other evidence; striking of
         pleadings; complete or partial dismissal with prejudice; entry of whole or partial default
         judgment; and/or any other relief that this Court may from time to time deem appropriate.


Dated: June 14, 2021
                                                              s/Tony N. Leung
                                                       Magistrate Judge Tony N. Leung
                                                       United States District Court
